CARR, Presiding Judge.
The complaint in this case charges the accused with buying, selling, giving away, or having in his possession illegally, prohibited liquor.
There is also an allegation in the complaint that the defendant had been previously convicted of violating Sec. 98, Title 29, Code 1940.
The grounds of the demurrers to the complaint are so general in nature that the propriety of the court’s action in overruling them cannot be questioned. Hutcherson v. State, 25 Ala.App. 380, 147 So. 208.
For a full discussion of the right to include the allegations of prior convictions see Yates v. State, 245 Ala. 490, 17 So.2d 777.
During the progress of the introduction of the evidence the court ruled on a few occasions against the position of the defendant. At no time, however, did appellant’s counsel except to the ruling. Tucker v. State, 36 Ala.App. 311, 55 So.2d 365; Bryant v. State, 36 Ala.App. 83, 52 So.2d 403.
Appellant did not request the general affirmative charge. He did not file a motion for a new trial, nor in any other manner raise the question of the sufficiency of the evidence to support the verdict of the jury. Kincey v. State, Ala.App., 55 So.2d 368; Gaut v. State, Ala.App., 56 So.2d 120.
The judgment below is ordered affirmed.
Affirmed.